                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF KENTUCKY
                  CENTRAL DIVISION at LEXINGTON


STEVEN D. BRUMBACK,              )
                                 )
     Plaintiff,                  )               Case No.
                                 )         5:19-cv-010-JMH-MAS
v.                               )
                                 )          MEMORANDUM OPINION
WURTH BAER SUPPLY COMPANY,       )               AND ORDER
                                 )
     Defendant.                  )
                                 )

                                ***
     In civil litigation, deadlines are of crucial importance and

time is usually not on the side of those who treat deadlines

cavalierly.   In this action, Plaintiff moved to modify certain

dates in the scheduling order.   Specifically, Plaintiff requested

an extension of time in which to identify expert witnesses and for

an extension of expert or opinion discovery.

     But here, Plaintiff’s motion fails to demonstrate good cause

that justifies modifying the scheduling order.       Any need for

additional time to identify an expert witness or complete expert

discovery appears to be of Plaintiff’s making since Plaintiff filed

requests for written discovery almost two months late.        As a

result, Plaintiff’s motion to modify the scheduling order is

DENIED.
                       I.   Procedural Background

     On June 5, 2019, Plaintiff moved to modify the deadline for

identification of expert witnesses and the deadline for completion

of expert discovery.    [DE 18].      In the Court’s initial scheduling

order, the deadline for the Plaintiff to identify expert witnesses

was on June 1, 2019, and the deadline for completion of expert or

opinion discovery falls on July 15, 2019.          [DE 15].

     The Court ordered expedited briefing on the motion to modify

the scheduling order. [DE 19]. Defendant responded in opposition.

[DE 20].    Plaintiff did not reply in support of the motion and the

time to reply has passed.        As a result, this matter is ripe for

review.

                              II.    Analysis

     Plaintiff argues that amendment of the scheduling order is

required because the Defendant, at least at the time the motion

for amendment was filed, had not responded to written discovery

requests. But Defendant’s response in opposition tells a different

story.     As Plaintiff admits and Defendant notes, it appears that

Plaintiff made written discovery requests on April 26, 2019, over

two months past the February 21, 2019, deadline for written

discovery requests in the Court’s scheduling order.              As such, any

need for additional time to identify potential expert witnesses or

complete    expert   discovery      appears   to   have   been    caused   by

Plaintiff’s lack of due diligence.            As a result, Plaintiff has

                                      2
failed to demonstrate that the deadlines could not be reasonably

met despite due diligence on the part of the Plaintiff.

     Moreover,     Plaintiff    has    also   failed    to    demonstrate   that

Defendant will not suffer prejudice as a result of modification to

the scheduling order.      If the requested extensions are granted,

they will likely require other deadlines and hearings in the

Court’s scheduling order to be moved.                  These more extensive

modifications will likely relay the entire litigation and may

prejudice    the   Defendant.         Furthermore,      granting    Plaintiff’s

requested extensions will likely shorten the amount of time for

Defendant to file dispositive motions.           As such, it appears that

the requested extensions may prejudice the Defendant.

     In sum, Plaintiff has failed to demonstrate good cause that

justifies modifying the scheduling order. As a result, Plaintiff’s

motion must be denied.

                          A.     Legal Standard

     Plaintiff moves for modification of the scheduling order

under Federal Rule of Civil Procedure 6.                 But, as this Court

previously    explained    in     another       case,        Rule   16   governs

modifications to scheduling orders.           Century Indem. Co. v. Begley

Co., 323 F.R.D.237, 240 (E.D. Ky. 2018).

     Still, that does not mean that Rule 6 has no applicability.

This Court has acknowledged that the United States Court of Appeals

for the Sixth Circuit has never adequately grappled with the

                                        3
interplay between Rules 6 and Rule 16.           See id. at 240-41.     Both

rules are addressed below.

                            B.    Good Cause

     Rule 16 allows amendments to a scheduling order only for “good

cause and with the judge’s consent.”         Fed. R. Civ. P. 16(b)(4).

“In order to demonstrate good cause, the [movant] must show that

the original deadline could not reasonably have been met despite

due diligence and that the opposing party will not suffer prejudice

by virtue of the amendment.”      Ross v. Am. Red Cross, 567 F. App’x

296, 306 (6th Cir. 2014).

     Here, Plaintiff’s counsel attempts to justify the need to

modify the scheduling order by blaming the Defendant.            Plaintiff

contends that he is unable to determine whether an expert witness

or expert discovery is necessary because the Defendant had not

responded to written discovery requests at the time of filing the

motion to modify the scheduling order.           [DE 18 at 1, Pg ID 89].

Plaintiff indicates that Defendant refused to respond to written

discovery requests until a protective order was in place.             [Id.].

     But the Plaintiff’s portrayal does not seem to paint an

accurate picture of the circumstances.

     First, the Plaintiff failed to abide by the deadlines for

issuing   written   discovery    requests   in   the   Court’s   scheduling

order.    Plaintiff admits that requests for written discovery were

not sent to the Defendant until April 26, 2019.           [DE 18 at 1, Pg

                                    4
ID 89].    The issue here, of course, is that the Court’s scheduling

order required that all requests for written discovery be issued

on or before February 21, 2019.        [DE 15 at 2, Pg ID 78].      Thus, it

appears that the Plaintiff requesting written discovery over two

months after the deadline in the scheduling order is the primary

reason that there was a delay in discovery.

        Moreover, the Court did not pull the deadline for issuing

requests for written discovery out of thin air.           The report of the

parties’ planning meeting indicates that the parties, including

the Plaintiff, agreed to the February 21, 2019, deadline for

issuance of written discovery requests.              Thus, the Plaintiff

certified to both the Court and the Defendant that any requests

for written discovery would be issued no later than February 21,

2019.

        Second, it appears that the Plaintiff did in fact receive

responses to some written discovery requests before the deadline

for identifying expert witnesses ran.            In the motion, filed on

June 5, 2019, Plaintiff’s counsel stated that “Defendant has not

yet   provided   its   response   to       Plaintiff’s   initial   discovery

requests.”    [DE 18 at 1, Pg ID 89].        Moreover, Plaintiff’s counsel

also said, “When Plaintiff receives the discovery from Defendants

it may reveal that an expert witness is necessary. . . . However,

without    having   received   the     discovery    to   this   date,   that

determination could not have, and still cannot be made.”            [Id. at

                                       5
1-2, Pg ID 89-90].         Thus, Plaintiff’s counsel represented to the

Court that he needed an extension of time because the Defendant

had not responded to his discovery requests.

       In response, the Defendant claims that these assertions by

Plaintiff’s counsel are “completely false.”                [DE 20 at 3, Pg ID

97].     The facts before the Court seem to support that assessment.

On May 28, 2019, Walker Lawrence, counsel for the Defendant, sent

an   email   to    James   O’Toole,     counsel   for     the   Plaintiff,    with

attachments that appear to contain responses to at least some of

Plaintiff’s written discovery requests.              [DE 20-1 at 20, Pg ID

119].1    As such, it appears that Plaintiff did receive discovery

responses from the Defendant.

       Plaintiff’s motion, which attempts to justify modification of

the scheduling order based on Defendant’s failure to respond to

discovery    requests,     is    at    best   comprised    of   half-truths    and

material     omissions     and    at    worst,    contains      blatantly    false

assertions.       Plaintiff’s counsel fails to acknowledge that he did

in fact receive some responses to written discovery on May 28,

2019, including an attached draft protective order.                 Furthermore,




1 Plaintiff’s counsel makes mention in the motion to modify that
some attachments did not come through.          Still, the Court
understands the Plaintiff to be talking about emails pertaining to
the draft protective order, which appear to have been sent on or
around July 3, 2019.    It appears that the Plaintiff completely
fails to address the fact that the Defendant sent discovery
responses via email on May 28, 2019.
                                          6
Plaintiff’s counsel did not take responsibility for the fact that

he issued requests for written discovery over two months after the

deadline in the scheduling order.

     Ultimately, the facts before the Court reveal that Plaintiff

could have met the deadline for identifying expert witnesses and

could have met the deadline for expert discovery through due

diligence.   Plaintiff may not submit a problem of its own making

as good cause to modify the deadlines in the scheduling order.

Moreover, contrary to the Plaintiff’s assertion in the motion to

modify the scheduling order, it appears that the Plaintiff did

receive at least some discovery responses from the Defendant before

the deadline for identifying an expert witness ran.              As a result,

Defendant has failed to demonstrate good cause to justify modifying

the scheduling order in this matter.

     Furthermore,    Plaintiff   has        failed   to    demonstrate    that

Defendant will not suffer prejudice by virtue of the amendments.

It is true that Plaintiff only requested a thirty-day extension to

two of the deadlines in the scheduling order. Still, parties often

overlook   the   potential   domino       effect   that   may   be   caused   by

modifying a few dates in the scheduling order.            Many times, moving

one or two deadlines in a scheduling order necessitates moving

other deadlines or continuing certain hearings, which increases

the potential for prejudice to the nonmovant.



                                      7
     This case is a prime example.               In this case, dispositive

motions are currently due on August 15, 2019.                [Id. at 3, Pg ID

79]. If the deadline for expert discovery is extended until August

1, 2019, it may make it impractical or impossible for the parties

to file dispositive motions by August 15, 2019.                    But, if the

deadline for filing dispositive motions is extended, it will likely

require extending the date of the final pretrial conference and

trial because the Court must ensure that there is ample time to

consider and resolve any dispositive motions before the final

pretrial conference.        Thus, in considering modifications to the

scheduling order, the Court must consider the effect of the

requested extensions on other deadlines and scheduled hearings.

     Here,     granting    Plaintiff’s     requested      extensions   is    very

likely to require extending the deadline for filing dispositive

motions.      Otherwise, without an extension, the parties will only

have fourteen days from the close of expert discovery to draft

dispositive     motions.     But    extending     the   deadline     for   filing

dispositive motions will likely require continuing the deadlines

for the final pretrial conference and jury trial, which will delay

the entire proceeding.       As a result, the requested extensions are

likely   to    delay   resolution    of    the   entire    action,   which   may

prejudice the Defendant.

     In sum, the Plaintiff could have met the deadlines in the

scheduling order through due diligence.            It is the Plaintiff, not

                                       8
the Defendant, who is primarily responsible for any delays in

discovery.    Additionally, Plaintiff failed to demonstrate that the

Defendant will not suffer prejudice by virtue of the requested

extensions.    As a result, Plaintiff has failed to demonstrate good

cause for the requested modifications to the scheduling order.

                        C.    Excusable Neglect

     Rule 6 requires a movant seeking to file an untimely motion

to show good cause and excusable neglect. Fed. R. Civ. P. 6(b)(1).

But here, Plaintiff has failed to demonstrate good cause for the

requested extension of the deadline to identify expert witnesses.

As a result, the Court need not engage in an excusable neglect

analysis since Plaintiff failed to make the first requisite good

cause showing.

                             III.   Conclusion

     The   Plaintiff   has   failed   to   demonstrate   good   cause   for

modifying the scheduling order in this action.           This Court has

previously warned that “[a] scheduling order maintains orderly

proceedings and is ‘not a frivolous piece of paper, idly entered,

which can be cavalierly disregarded . . . without peril.’” Century

Indem. Co., 323 F.R.D. at 240 (quoting Birge v. Dollar Gen. Corp.,

No. 04-2531 B, 2006 WL 133480, at *1 (W.D. Tenn. Jan. 12, 2006)).

Accordingly, IT IS ORDERED that Plaintiff’s motion to modify the

scheduling order [DE 18] is DENIED.

     This the 2nd day of July, 2019.

                                      9
10
